STATE V. LAIRD



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-06-286-CR



CHAD SHULKA	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Chad Shulka attempts to appeal his conviction for possession with intent to deliver methamphetamine of 4 grams or more but less than 200 grams.  The trial court’s certification states that this case “is a plea-bargain case, and the defendant has NO right of appeal.”  On August 15, 2006, 
we informed Appellant by letter that his appeal was subject to dismissal based on the trial court’s certification unless he filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P
. 25.2(d), 44.3. 
 Appellant responded with a letter, personally signed by appellant, stating that he does not wish to continue his appeal.  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 42.2(a), 43.2(f).



PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  September 7, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.